Citation Nr: 0925009	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefit sought on 
appeal.

Entitlement to service connection for a nervous disorder was 
most recently denied in a February 1994 rating decision. That 
decision is final in the absence of a perfected appeal. 38 
U.S.C.A. § 7105 (West 2002). Thus, regardless of any RO 
action, the current claim may be considered on the merits 
only if new and material evidence has been submitted since 
that February 1994 decision. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003); Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996). 

This case was remanded by the Board in December 2006 for 
additional development.  It has now been returned to the 
Board for adjudication. 


FINDINGS OF FACT

1.  A February 1994 rating decision denied entitlement to 
service connection for an acquired psychiatric disorder, 
described as a nervous condition.  In absence of a timely 
appeal, that decision is final.

2.  The evidence submitted since the February 1994 rating 
decision, by itself, and when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for schizophrenia, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The February 1994 rating decision, which denied service 
connection for an acquired psychiatric disorder is final; the 
evidence received since the February 1994 decision is not new 
and material. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002 & Supp 2008); 38 C.F.R. §§ 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the Veteran in correspondence dated 
in October and December 2002, and January 2007 of the 
information and evidence needed to substantiate and complete 
a claim. The Veteran was provided appropriate information and 
evidence necessary to reopen the claim of entitlement to 
service connection for schizophrenia. The Veteran was 
adequately informed of the specific basis for the prior 
denial of his claim, as well as the need to submit new and 
material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA provided adequate notice of how disability ratings 
and effective dates are assigned.  While appellant did not 
receive full notice prior to the initial decision, after he 
was provided pertinent notice he was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
The claim was readjudicated in a March 2009 supplemental 
statement of the case. The claimant was provided the 
opportunity to present pertinent evidence.  There is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication, and the evidence of record rebuts any 
suggestion that the appellant was prejudiced by VA's timing 
of the notice.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Analysis

Historically, in a July 1982 Board decision entitlement to 
service connection for an acquired nervous disorder was 
denied.  

Entitlement to service connection for an acquired psychiatric 
disorder was most recently denied in a February 1994 rating 
decision. In that rating action, the RO found that no new and 
material evidence to reopen the claim had been submitted.    
That decision is final in the absence of a perfected appeal. 
38 U.S.C.A. § 7105 (West 2002). 

The law provides that, if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
February 1994 rating decision in light of the totality of the 
record.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Veteran was previously denied entitlement to service 
connection for an acquired psychiatric disorder, described as 
a nervous disorder, because he did not have any evidence of 
an acquired psychiatric disorder in service or a psychosis 
within a year of separation from service.  

The evidence of record at the time of the February 1994 
rating action included service personnel and treatment 
records which reveal that the Veteran was discharged from 
service for failure to maintain acceptable standards for 
retention.  His service medical records are silent for 
treatment of a psychiatric disorder.  At his February 1980 
separation examination he reported having frequent trouble 
sleeping, depression, and nervous trouble.  A mental status 
examination revealed the appellant to be clinically normal 
from a psychiatric perspective.

Also available was a VA Medical Center summary report for the 
period from July to September 1980, which noted that the 
Veteran had attempted suicide which was most likely 
precipitated by an event which occurred within a week of the 
attempt.  That report did note that the appellant had felt 
depressed since service.

Further, the record included a December 1980 VA examination 
report which noted that the Veteran was immature and his 
actions during service were typical of such a person.  The 
examiner noted that the Veteran was now in an environment of 
own choosing and he had no complaints and as doing 
satisfactory. No neuropsychiatric disorder was diagnosed.

Finally, the record included extensive copies of private, 
correctional institution, and VA medical records which 
revealed long term and continued psychiatric treatment for 
polysubstance abuse, alcohol dependence, depression, and 
paranoid schizophrenia.  There also were records for numerous 
hospitalizations following suicide attempts, and for alcohol 
and drug detoxification.

The evidence received since the February 1994 rating decision 
includes lay statements, additional copies of service medical 
and personnel records, private, correctional institution, and 
VA medical records which reveal continued psychiatric 
treatment and hospitalizations primarily for alcohol and drug  
addiction and detoxification, and paranoid schizophrenia.  
The complete record from his July 1980 hospitalization was 
also received.  These latter documents note that the 
appellant was treated for suicidal behavior, a hypomanic 
personality, and depression during that term of inpatient 
care.  

Also received were VA outpatient treatment records, as well 
as a December 2008 VA examination report.  

Finally, added to the record was a January 2009 VA examiner's 
opinion that the Veteran's diagnosed schizophrenia was less 
likely than not caused by or exacerbated by his military 
service.  The examiner noted her review of the Veteran's 
record.

None of the additional medical records received since 
February 1994 contain any competent evidence that tends to 
show that the appellant's schizophrenia was either incurred 
in or aggravated during his period of active service.  
Further, none show that schizophrenia was compensably 
disabling within a year of separation from active duty.  In 
this latter regard, while the appellant was hospitalized for 
suicidal behavior, a hypomanic personality and depression 
within a year of separation from active duty, the newly 
received records do not show a compensably disabling 
psychosis within one year of such separation.  Indeed, as 
noted, the evidence suggests otherwise, and suggests that 
schizophrenia is due to substance abuse.  Moreover, the only 
opinion addressing the etiology of the appellant's disorder 
is against the claim.  For this reason, the Board finds that 
the evidence received since the February 1994 rating decision 
is not new and material.

While the appellant has offered his belief that schizophrenia 
was incurred in service, to the extent that he is attempting 
to present evidence regarding the etiology of a current 
disorder, he is not competent.  That is, it is not shown that 
the appellant has the necessary medical training to offer 
opinions on medical questions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The appellant's contentions in 
this regard were previously of record, and his current 
contentions, being essentially the same, are not new and 
material.

The record remains devoid of any competent evidence 
suggesting that schizophrenia was incurred in or aggravated 
by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Hence, 
there is no new and material evidence within the context of 
38 C.F.R. § 3.156.  The claim to reopen is denied.  

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

 
ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for 
schizophrenia, the appeal to reopen is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


